Case 1:19-cv-06458-GBD Document 21 Filed 04/20/20 Page 1 of 1

THE WEITZ LAW FIRM, P.A. |
Bank of America Building

18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

  

April 17, 2020

VIA CM/ECF

Honorable Judge George B. Daniels
United States District Court
Southern District of New York

500 Pearl Street - Courtroom 11A
New York, New York 10007

 

 

Re: Girotto v. PAAM Group Inc., d/b/a Nirvana Restaurant, et al.
Case 1:19-cv-06458-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the business in this matter, it is very difficult for the parties to proceed in this
matter with discovery and productive settlement negotiations at this time.

Therefore, Plaintiffs undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any potential Conference in this matter, which
would also coincide with the recent New York “PAUSE” extension until May 15, 2020.

At this time, Defendants have still not appeared in this matter. The Court may wish to note
that this is undersigned counsel's second request to stay this matter. Thank you for your consideration
of this unfortunate, but necessary request.

Sincerely,

By: /S/B. Bradley Weitz

 

‘Qniay, B. Bradley Weitz, Esq. (BW 9365)
| Oy aw THE WEITZ LAW FIRM, P.A.
TAZ, 6 Vande 18305 Biscayne Blvd., Suite 214
PeqrecB} Daniels, U.S.D.J. Aventura, Florida 33160

= Tel.: (305) 949-7777
Dated:___ AFR 2 0 2009 Fax: (305) 704-3877

 

Email: bbw@weitzfirm.com

 
